PER CURIAM.
The defendant appeals from a judgment and sentence entered on March 16, 1989, after violations of community control. The offense was committed on June 10, 1979, long before the effective date of sentencing guidelines. At the time of sentencing, the defendant did not affirmatively select to be sentenced under the guidelines. It is clear that the trial judge intended to, and did, utilize the guidelines in imposing the sentence. Accordingly, we reverse the defendant’s sentence and remand for resentenc-ing. Wright v. State, 478 So.2d 524 (Fla. 2d DCA 1985). At resentencing, the defendant may exercise his option and affirmatively select to be sentenced under the guidelines, or to be sentenced according to the laws in effect prior to the adoption of the guidelines. We affirm the judgment in all other respects.
SCHOONOVER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.